COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Patrick Olajide Akinwamide v. Transportation Insurance
                            Company, CNA Insurance Company, and Automatic Data
                            Processing Inc.

Appellate case number:      01-15-00066-CV

Trial court case number:    1997-48526

Trial court:                80th District Court of Harris County

        On July 9, 2015, this Court granted the motion by appellant, Patrick Olajide
Akinwamide, proceeding pro se, to supplement the clerk’s record and to abate the case to
settle the dispute over inaccuracies in the reporter’s record for the show cause hearing,
held on October 24, 2014. See TEX. R. APP. P. 34.5(c)(1), 34.6(e)(3). On July 23, 2015,
a compliant supplemental clerk’s record with all Exhibits A-K to “Plaintiff’s Motion to
Set Aside the Final Judgment” was filed in this Court. See id. (c)(3). On September 16,
2015, appellant filed a motion to compel the trial court and court coordinator to comply
with our July 9, 2015 Order of Abatement. On October 5, 2015, a compliant
supplemental reporter’s record containing the complete show cause hearing and a
separate exhibit volume for that hearing, held on October 24, 2014, were filed in this
Court. See id. 34.6(d), (e)(2).
      Accordingly, we REINSTATE this case on this Court’s active docket.
Appellant’s motion to compel is DISMISSED AS MOOT.
       Furthermore, appellant’s brief is ORDERED to be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 2, 38.6(a)(2), (d). Appellee’s brief, if
any, is ORDERED to be filed no later than 30 days from the filing of appellant’s brief.
See id. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                  
Date: October 20, 2015